382 F.2d 296
Lexy Lee HAMILTON, Appellant,v.The STATE OF NORTH CAROLINA and V. L. Bounds, Director ofN.C. Prisons, Appellees.
No. 11044.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1967.Decided Aug. 29, 1967.

Arthur Vann, Durham, N.C., for appellant.
Theodore C. Brown, Jr., Raleigh, N.C., Staff Attorney, North Carolina (T. Wade Bruton, Atty. Gen. of North Carolina, on brief), for appellees.
Before BOREMAN, BRYAN, and WINTER, Circuit Judges.
PER CURIAM:


1
Lexy Lee Hamilton was indicted in Nash County, North Carolina, on three counts: (1) for breaking, entering and larceny, (2) for safebreaking, and (3) for attempted safebreaking.  He was tried jointly with his two brothers before a jury and was convicted and sentenced on the first two counts.  His conviction was affirmed by the North Carolina Supreme Court, 264 N.C. 277, 141 S.E.2d 506 (1965); and his petition for certiorari was denied by the United States Supreme Court, 384 U.S. 1020, 86 S.Ct. 1936, 16 L.Ed.2d 1044 (1966).  He now appeals from the denial by the District Court of his petition for a writ of habeas corpus without a hearing.1


2
Upon consideration of the District Court's careful and analytical opinion, the record, the briefs and the argument of counsel, we find no reversible error and conclude that the judgment below must be affirmed.


3
Affirmed.



1
 260 F.Supp. 632 (E.D.N.C., 1966)